        CASE 0:20-cv-00568-SRN-BRT Doc. 18 Filed 11/25/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

  Otis Mays,                                            Civ. No. 20-0568 (SRN/BRT)

                        Plaintiff,

  v.                                                               ORDER

  Bloomington Police Department, The City
  of Bloomington, Carolyn Kne, John Does
  1–9, Jane Does 1–8, and Hennepin
  County Adult Dention Center,

                        Defendants.


       This action comes before the Court on a Letter from Plaintiff Otis Mays that was

filed on November 9, 2020. (Doc. No. 17.) Therein, Mays states that he filled out the

withdrawal form to pay his filing fee, but that the Bureau of Prisons has so far failed to

send the payment to the Court. Mays also requests, for a second time, that the Court

permit his case to proceed without payment of his filing fee. That request is again

DENIED.

       It remains Mays’s responsibility to pay his filing fee, but the Court will grant him

one final extension of time to pay that fee in this case. Accordingly, IT IS HEREBY

ORDERED THAT:

       1.      Mays must pay his initial filing fee of at least $13.81 on or before

December 28, 2020;
         CASE 0:20-cv-00568-SRN-BRT Doc. 18 Filed 11/25/20 Page 2 of 2




       2.     Should Mays fail to pay the initial filing fee on or before December 28,

2020, this Court will recommend that this action be dismissed without prejudice for

failure to prosecute.




  Dated: November 25, 2020                      s/ Becky R. Thorson
                                                BECKY R. THORSON
                                                United States Magistrate Judge




                                            2
